FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           APRIL 14, 2021
                                                                     STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                             2021 ND 65



In the Interest of F.M.G.


Eduardo P. Yabut, MD,                           Petitioner and Appellee
      v.
F.M.G.,                                      Respondent and Appellant



                            No. 20210087

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Per Curiam.

Leo A. Ryan, Special Assistant Attorney General, Jamestown, ND, for
petitioner and appellee; submitted on brief.

Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                            Interest of F.M.G.
                              No. 20210087

Per Curiam.

[¶1] F.M.G. appeals from the district court’s continuing treatment order.
F.M.G. argues the court erred in finding clear and convincing evidence that
she is mentally ill and a person requiring treatment. We summarily affirm
under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                    1